STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS                                FILED
                                                                                 May 22, 2013

                                                                            RORY L. PERRY II, CLERK

JON G. ADKINS,                                                            SUPREME COURT OF APPEALS

                                                                              OF WEST VIRGINIA
Claimant Below, Petitioner

vs.)   No. 11-1192 (BOR Appeal No. 2045722)
                   (Claim No. 2010136254)

MOUNTAIN EDGE MINING, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Jon G. Adkins, by John Blair, his attorney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. Mountain Edge Mining, Inc., by Bradley
Crouser, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated July 21, 2011, in which
the Board affirmed a March 9, 2011, Order of the Workers’ Compensation Office of Judges. In
its Order, the Office of Judges affirmed the claims administrator’s May 18, 2010, decision
rejecting Mr. Adkins’s application for workers’ compensation benefits. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Adkins was working for Mountain Edge Mining when he allegedly suffered an
occupational injury to his thoracic spine. He sought treatment at St. Mary’s Medical Center on
April 15, 2010, for thoracic pain. The claims administrator rejected the application for workers’
compensation benefits on May 18, 2010.

      The Office of Judges affirmed the claims administrator’s decision, and held that Mr.
Adkins did not sustain an injury in the course of and resulting from his employment with
                                                1
Mountain Edge Mining. Mr. Adkins disagrees and asserts that the evidence establishes that his
injury was related to his employment and that he is entitled to workers’ compensation benefits.
Mountain Edge Mining maintains that the preponderance of the evidence does not establish that
an occupational injury occurred.

        In affirming the claims administrator’s decision, the Office of Judges noted that there
were several inconsistencies in the record concerning the alleged work-related incident. It noted
that Mr. Adkins was unclear as to the date of injury, and what job he was performing when he
alleged he was injured. The Office of Judges pointed out that Mr. Adkins’s history includes a
thoracic fracture that has been symptomatic various times since his childhood. It further noted
that the record lacked evidence relating the symptoms with the date of the alleged injury. Thus,
the Office of Judges concluded that Mr. Adkins had not been injured in the course of and as a
result of his employment. The Board of Review reached the same reasoned conclusions in its
decision of July 21, 2011. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: May 22, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2